PER CURIAM.
The issue presented in this appeal was addressed in State v. Cunningham, 712 So.2d 1221 (Fla. 2d DCA 1998), i.e., whether section 794.05, Florida Statutes (Supp.1996) (the Statutory Rape Law), is an unconstitutional violation of the right to privacy. We concluded in Cunningham that the statute did not violate the right to privacy and that the statute was, therefore, constitutional. Since the trial court here found the statute unconstitutional, we must reverse.
CAMPBELL, A.C.J., and BLUE and CASANUEVA, JJ., concur.